                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

GARY MAX CHAMBERS                                                                     PLAINTIFF

v.                                    Civil No. 6:18-cv-06091

JASON WATSON, Sheriff, Clark County,
Arkansas; DERRICK BARNES, Administrator,
Clark County Detention Facility; ROBERT JONES,
Deputy Sheriff, Clark County; DEPUTY FERGUSON,
Clark County, Arkansas; OFFICER CHASE KERSEY;
OFFICER K. LOVE, Clark County Detention Facility; and
TOMMY WALDRON, Amity Police Department                                              DEFENDANTS

                                             ORDER

       Plaintiff, Gary Max Chambers, filed this action pro se pursuant to 42 U.S.C. § 1983. (ECF

No. 2). An Amended Complaint was filed on October 9, 2018. (ECF No. 7).

       Currently before the Court is the Motion for Order Compelling Answers to Discovery

Requests filed by the Clark County Defendants. (ECF No. 35). Plaintiff has not responded.

       In the Motion, the Clark County Defendants state that although Plaintiff executed a medical

authorization in December of 2018, a revised/corrected medical authorization is needed because

representation of the Clark County Defendants was transferred to a different law firm. In addition,

the Clark County Defendants state that Plaintiff’s deposition testimony concerning an assault and

subsequent treatment at a local hospital warrant the need for an updated medical authorization.

According to the Motion, the Clark County Defendants have repeatedly requested that Plaintiff

execute a corrected medical authorization. To date, Plaintiff has not responded to the Clark County

Defendants’ requests.

       Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). To properly defend against

Plaintiff’s claims, the Clark County Defendants are entitled to copies of Plaintiff’s medical records


                                                 1
that relate to his claims.

        Accordingly, the Motion for Order Compelling Answers to Discovery Requests is

GRANTED. (ECF No. 35). Plaintiff is DIRECTED to provide the Clark County Defendants

with an executed medical authorization by July 9, 2019. Plaintiff is advised that failure to

comply with this Order shall result in the dismissal of this case.

        IT IS SO ORDERED this 18TH day of June 2019.

                                                          /s/ Barry A. Bryant
                                                          HON. BARRY A. BRYANT
                                                          UNITED STATES MAGISTRATE




                                               2
